Citation Nr: 1816203	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-22 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left collarbone disorder.

2.  Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to September 1966.

The case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which denied service connection for a left wrist disorder, a left collarbone disorder, and a lumbar spine disorder.  Service connection for the Veteran's left wrist disorder was subsequently granted in an October 2014 rating decision.  

A Notice of Disagreement pertaining to the Veteran's left collarbone disorder and lumbar spine disorder was received in February 2012.  In March 2014, a Statement of the Case was issued, and, in June of that year, the Veteran filed his substantive appeal (via a VA Form 9).

In February 2016, the Board remanded the claims on appeal to satisfy an outstanding hearing request.     

In May 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at a travel board hearing sitting at the Montgomery, Alabama  RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that during service he fell over 8 feet into a river crossing with no water, injuring his wrist, back, and left collarbone.  The Veteran testified that he reported all three injuries to medical personnel during service, but was only diagnosed and treated for his left wrist injury.  See Hearing Transcript, May 2017.  The Veteran's service treatment records corroborate the Veteran's testimony regarding an 8 foot fall into a river crossing and treatment for the left wrist condition therefrom.  See Service Treatment Records, April 18 and 22, 1966.  However, to date, the Veteran has not been provided a VA examination on his left collarbone condition or low back condition.  

VA has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159  (2017).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 38 U.S.C.A. §§ 5103A (a)(1) and (2) (West 2014).

Here, the Veteran has documentation in his service records of an event leading to a traumatic bone injury.  The Veteran has also testified that he has received ongoing treatment for his claimed conditions and corrective procedures regarding those conditions to include back surgery and placement of steel rods in his back.  Therefore, the Veteran has provided adequate evidence to create a reasonable possibility that efforts to assist the Veteran will aid in substantiating his claim for service connection.  As such, the VA's duty to assist the Veteran is triggered, and the case is remanded in order to obtain VA examinations and treatment records pertaining to the Veteran's low back and left collarbone.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his disabilities, to include records pertaining to the Veteran's back surgery and chiropractic records from the former office of Dr. H.B. at the last office address of record.  The RO/AMC should secure any necessary authorizations. If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Associate with the claims file any updated relevant records of the Veteran's treatment within the VA Health Care system.

3. After obtaining any outstanding records, schedule the Veteran for VA examinations for his claimed low back disorder and left collarbone disorder in order to determine the Veteran's current diagnoses and etiology of the claimed conditions.  The claims folder and a copy of this Remand must be made available to the examiner. The examiner should note in the examination report that the claims folder has been reviewed.  All appropriate studies and testing deemed necessary by the examiner should be conducted at this time, and the interpretation of such tests and studies should be included in the examination report.  

Based on this review, the examiner is asked to provide an opinion with supporting rationale on the following question:  

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's claimed low back disorder and left collarbone disorder had their onset during or are otherwise etiologically related to the Veteran's military service, to include the 1966 fall?  In so opining the examiner should (1) specifically address the Veteran's testimony that he sustained the claimed injuries during his fall in service; and (2) specifically address the likelihood that injuries such as those described by the Veteran could have caused the Veteran's current low back and left collarbone disorders (i.e, indicate whether the pathology/ disease process associated with the Veteran's low back and left collarbone is consistent with the mechanism of injury claimed by the Veteran).    

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so.
 
4.  After the development above has been completed. Review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issue of service connection for the Veteran's low back and left collarbone disorders.  If the determinations remain adverse to the Veteran, furnish an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if otherwise in order.
	

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE) 










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




